Appellant was convicted of burglary of a private residence and his punishment fixed at confinement in the penitentiary for five years.
The alleged burglary was of the private residence of one Roach, who had fifty-four dollars which he kept in a pocket book in a tool box in said residence. Roach testified that he saw this money about five o'clock on the afternoon before the night of its loss. He also said that a few days before the burglary appellant saw this money in his possession. The next morning the money was gone. Appellant was at the Roach house the night the money was missed at about dark and saw Roach leave home accompanied by his wife and appellant's wife, going *Page 604 
to church, from which some members of the party returned about ten thirty o'clock that night. Roach's wife testified that when she came back from church she came back by appellant's home and that he opened the door and let her and his wife in. A brother of Roach's wife was sleeping in the Roach home during the absence of Roach and his wife at church, and this boy testified that he was awakened while they were gone by a noise as if someone were stumbling over a chair, but he was scared and did not get up. At once upon discovering his loss the next morning, Roach notified officers who searched appellant's premises during the day and found in a tin tobacco box thrust into the ground by the side of a post of the appellant's garden fence, the money of Roach, which he identified in the presence of appellant and his wife, neither of whom made any claim to same. When this money was found in appellant'sq garden in said tobacco box it was wrapped in an envelope addressed to Ike Criswell, New Willard, Texas, that being appellant's address. The sheriff of the county testified that while they were searching appellant's house he appeared to be perfectly easy, but when they searched his garden he walked the floor and watched the searchers. On appellant's behalf he testified, denying the State's case throughout, and said he did not know how the money came in his garden. The record contains no bills of exceptions, and there is no brief on file for the appellant. The motion for new trial raises the sufficiency of the evidence in various ways, which we have carefully examined, but find ourselves unable to assent to the proposition that the evidence was not cogent enough to justify the jury in their verdict. It was a case of circumstantial evidence, and the law of this issue was submitted by the trial court. The fact of the appellant's knowledge of the presence of this money in Roach's possession, — his being at the premises about dark and his presence not accounted for until ten-thirty o'clock that night, the fact of someone being in the house in the meantime, the finding of the money on appellant's premises and in an envelope addressed to him the next morning after its loss, all of these are of sufficient weight we think, to justify the jury in their conclusion.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         March 2, 1921.